Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered October 5, 2000, convicting him of murder in the second degree (two counts) and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he failed to lay a proper foundation for the admission of either a redacted version of his medical records or the entire file (see People v Hopson, 182 AD2d 441 [1992]; cf. People v Sanchez, 293 AD2d 499 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 93 [1982]). Altman, J.P., Florio, Friedmann and H. Miller, JJ., concur.